Citation Nr: 1706603	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-15 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include porphyria cutanea tarda (PCT).  

2.  Entitlement to an initial compensable rating prior to January 14, 2014, for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971 and from May 2009 to May 2010 with additional service in the Delaware National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which denied service connection for PCT, and granted service connection for bilateral hearing loss with an initial noncompensable rating, effective April 27, 2010. Thereafter, a December 2014 rating decision granted a 20 percent rating for bilateral hearing loss, effective January 14, 2014.  

In a June 2012 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In response to correspondence from the RO dated in November 2014, the Veteran withdrew his request for a Board hearing in January 2015.  38 C.F.R. § 20.704(e) (2016).

In December 2015, the Board remanded the Veteran's claim for service connection for a skin disorder and denied entitlement to an initial compensable rating for hearing loss prior to January 14, 2014, and in excess of 20 percent thereafter.  The Veteran appealed the Board's denial of his claim for a higher initial rating for bilateral hearing loss for the period prior to January 14, 2014, to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the parties submitted a Joint Motion for Partial Remand (JMPR) requesting that such portion of the December 2015 Board decision be vacated and remanded to the Board for additional development.  The Court granted the motion in July 2016.  Shortly thereafter, the Agency of Original Jurisdiction (AOJ) re-certified the Veteran's claim for service connection for a skin disorder for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Winslow v. Brown, 8 Vet. App. 469, 472 (1996) (the Board is bound to follow the Court's mandate).  

In December 2015, the Board remanded the Veteran's claim for service connection for a skin disorder for procurement of potentially outstanding records, and to afford him an additional examination and opinion regarding the diagnosis and etiology of such reported skin disorder.  Specifically, the Board found the evidence of record was insufficient to decide the claim and sought an opinion as to whether the Veteran manifested PCT to a compensable degree by March 1971, i.e., one year after his last exposure to herbicides, or whether he has a skin disorder, to include PCT, that had its onset in, or is otherwise related to his military service, to include his service in Vietnam and Southwest Asia.  Thereafter, in June 2016, after reviewing the record and examining the Veteran, a VA clinician noted that the Veteran's sole skin disorder during the appeal was PCT and that it was less likely than not that such condition was related to his military service.  In support thereof, the examiner noted the Veteran's reports of experiencing skin rashes immediately upon his return from Vietnam and his reports of a skin condition in 1971, but also noted that a concurrent medical examination noted "no skin condition[.]"  Additionally, the examiner noted that PCT usually presents in mid to late life, which correlated with the Veteran's 1998-2000 diagnosis.  The examiner also referenced a Health and Medicine Division (HMD) report that reduced the likely relationship between PCT and Agent Orange exposure from "sufficient" evidence of a link in 1994, to "limited or suggestive" evidence of a link in 1996.  Ultimately, the examiner stated that "[d]ue to the timing of the diagnosis, it is opined that the [Veteran's] diagnosis of PCT [is] less likely related to Agent Orange exposure."

Unfortunately, the opinion is inadequate for appellate review for several reasons.  Initially, it appears that the examiner based her finding of a current diagnosis of PCT exclusively on the Veteran's reported history; no testing was done to confirm the diagnosis and the medical evidence of record does not document the actual diagnosis.  Additionally, the examiner failed to adequately address the Veteran's reports of skin problems since his separation from service until his reported diagnosis of PCT and no comment was provided as to whether the Veteran may have actually had PCT prior to his reported diagnosis.  Moreover, the examiner seems to have based her opinion, in part, on the fact that PCT was not diagnosed within one year of separation from service and was therefore not presumptively related to the Veteran's herbicide exposure.  However, as noted in the prior remand, a disability may still be service connected on a direct basis with proof of actual causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The opinion is also inadequate as the examiner failed to provide an opinion as to whether the Veteran's reported skin disorder had its onset during service, is related to an incident of service aside from exposure to herbicides, or whether such disorder is related to his service in Southwest Asia.  Thus, the Board finds that remand for another examination and opinion is necessary.

Additionally, remand is also required for procurement of outstanding medical records.  In this regard, in February 2016, pursuant to the December 2015 remand, the AOJ requested that the Veteran complete and submit a VA Form 21-4142 (Authorization and Consent to Release Information to VA) so as to allow VA to obtain any outstanding private treatment records.  Later that month, the Veteran returned the requested VA Forms 21-4142 for Peninsula Dermatology (Dr. H.H.), Dr. L.G., and Dianon Pathology along with one page of treatment notes (apparently from Dr. H.H.) and one report from Dianon systems, both of which were already of record and neither of which appear to be complete.  The AOJ did not request any of these records and, as such, the Board finds that the directives of the December 2015 decision have not been complied with and remand is required for procurement of these identified records.

Regarding the Veteran's claim for an initial compensable rating for bilateral hearing loss prior to January 14, 2014, such claim was remanded by the Court for additional development.  Specifically, in the June 2016 JMPR, the parties agreed that the Board erred in determining that clarification of the findings of an April 2013 private audiogram was not warranted.  In this regard, contrary to the Board's finding in the December 2015 decision, the parties found that the audiogram did contain sufficient evidence as to pure tone levels of hearing bilaterally at 2000 and 3000 Hertz.  Specifically, the parties agreed that the April 2013 audiogram revealed acuity of 100 and 65 decibels in the left and right ear, respectively, at 2000 Hertz and acuity of 100 and 80 decibels in the left and right ear, respectively, at 3000 Hertz.  

Notably, in the December 2015 decision the Board found that clarification of whether the April 2013 report contained Maryland CNC test results was not necessary as the report did not contain audiometric testing at all relevant data points and it was therefore inadequate for rating purposes even if it did contain Maryland CNC test results.  As the parties to the JMR have agreed as to the presence of all data points relevant to audiometric testing, the Board finds that remand is required for a determination as to whether the report contains Maryland CNC test results.  Savage v. Shinseki, 24 Vet. App. 259 (2011) (when a private examination report is "unclear" or "not suitable for rating purposes," VA has a duty to seek clarification or explain why additional development of clarification is not needed).   Thus, the AOJ should obtain clarification from D.S. (noted as the audiologist who performed the 2013 test) as to the complete findings in the April 2013 report.  Otherwise, an addendum opinion is needed to address the findings in the April 2013 report.  

Additionally, the Veteran should be asked to provide authorization for procurement of any other records held by Eastern Shore, ENT & Allergy Associates, P.A., the clinic where the April 2013 audiometric testing was performed.



Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary updated authorization forms from the Veteran, obtain copies of all outstanding private treatment records from Peninsula Dermatology (Dr. H.H.), Dr. L.G., Diamond Pathology, and Eastern Shore, ENT & Allergy Associates, P.A.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession, exclusive of the two pages he has previously submitted.

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed skin disorder.  All indicated tests and studies should be undertaken to include any necessary testing to confirm the presence of PCT, especially if any newly obtained evidence does not contain sufficient evidence to confirm the diagnosis.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  Identify all skin disorders that have been present at any time since April 2010, to include PCT.  If medical evidence has not been associated with the record to confirm the diagnosis of PCT, appropriate testing should be performed.  The diagnosis should not be listed based solely on the Veteran's reported history.

(B)  For each skin disorder, the examiner should offer an opinion as to whether such had its onset in, or is otherwise related to, the Veteran's military service, to include his service in Vietnam where exposure to herbicides is acknowledged, and/or Southwest Asia.  

The examiner should explain the reasons for the conclusions reached.  While the examiner is free to cite to studies by the HMD, the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included PCT diagnosed more than a year after separation from service or other non-chloracne forms of skin disease in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's PCT that was diagnosed more than a year after separation from service or other non-chloracne conditions, without regard to the conditions VA recognizes as being due to herbicides, is nevertheless at least as likely as not related to his exposure to herbicides in Vietnam. 

(C)  If a PCT diagnosis is confirmed, the examiner should offer an opinion as to whether such manifested within one year of the Veteran's last exposure to herbicides in March 1970, i.e., by March 1971.  The examiner should specifically address the Veteran's reports of continuous skin symptomatology between his leaving Vietnam, and his reported diagnosis in 2000.  If PCT did manifest within one year of separation from service, please describe the manifestations at such time. 

In proffering the opinions, the examiner must consider the service treatment records, post-service treatment records, the prior VA examination reports, and Veteran's lay statements regarding the onset of his skin disorder and continuity of symptomatology.   The rationale for any opinions offered must be provided.

3.  Obtain clarification from the private audiologist who conducted the April 2013 audiometric testing.  Specifically, the audiologist should provide a written explanation of the graphical information in the report, including pure tone thresholds in Hertz for 1000, 2000, 3000, and 4000 decibels and identify any speech discrimination testing that was performed.

4.  If, and only if, clarification of the April 2013 report from the private audiologist who performed the test was not obtained, provide the April 2013 report to a VA audiologist and request that she provide a written explanation of the graphical information in the report, including pure tone thresholds in Hertz for 1000, 2000, 3000, and 4000 decibels and identify any speech discrimination testing that was performed.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




